            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLORADO
                    Judge Daniel D. Domenico

Civil Action No. 1:19-cv-02248-DDD-KMT

VINCENT GABRIEL,

      Plaintiff,
v.

EL PASO COMBINED COURTS,
DAVID LEE SHAKES, individually and in his official capacity as
Judge of El Paso Combined Courts,
GWEN PRATOR, individually and as employee of David Shakes,
DANIEL MAY, individually and in his official capacity as District
Attorney,
DAVID GUEST, individually and as an employee,
JOHN PARCELL, as an employee,
BECCA KINIKIN, as an employee, and
ADAM BAILEY, individually and as an employee,

      Defendants.


                    ORDER DISMISSING CASE


       Plaintiff Vincent Gabriel, proceeding pro se, filed this action un-
der 42 U.S.C. § 1983 seeking damages for alleged violations of his First,
Fifth, Eighth, Ninth, and Fourteenth Amendment rights, as well as un-
der several state-law tort theories. Before the Court are motions to dis-
miss by all Defendants (Docs. 20, 34), which are GRANTED; his objec-
tion to the most recent order by Magistrate Judge Tafoya (Doc. 35),
which is OVERRULED; and his second motion for Magistrate Judge
Tafoya to recuse herself (Doc. 36), which is DENIED as moot. The Com-
plaint is DISMISSED WITH PREJUDICE.


                                  -1-
                            ALLEGATIONS

      The allegations of the Complaint (Doc. 1) are treated as true for
purposes of assessing the motion to dismiss. See Wilson v. Montano, 715
F.3d 847, 850 n.1 (10th Cir. 2013).

      Before the events of this case, Plaintiff Vincent Gabriel was
falsely arrested for shoplifting at a Wal-Mart. On December 16, 2018, he
filed a petition in the Colorado District Court for El Paso County to ex-
punge or seal his arrest and criminal records pursuant to Colo. Rev.
Stat. § 24-72-702. On February 27, 2019, Defendant District Attorney
Daniel H. May objected to the petition, arguing that

      Sealing the record would violate the plea agreement in the
      underlying criminal case, a part of which plea agreement
      included [Mr. Gabriel’s] express waiver of the right to seal.
      Paragraph 18 of the Plea Agreement included a waiver of
      all sealings rights. This waiver would be stricken, however,
      if the Petitioner completed both the Veterans Trauma
      Court program as well as the approved aftercare program,
      pursuant to paragraph 1c of the Stipulation for Deferred
      Judgment and Sentence. While the Petitioner completed
      Veterans Trauma Court, the Petitioner did not complete
      the aftercare program.

(Doc. 1-1, at 8.) On March 1, 2019, Colorado District Court Judge David
Lee Shakes denied the petition because it would violate Mr. Gabriel’s
plea agreement. (Id. at 10.) And in fact, Mr. Gabriel did not complete the
aftercare program required by his plea agreement, a fact he has sup-
ported by affidavit.1 Mr. Gabriel believes his arrest, Mr. May’s objection

1      Mr. Gabriel has always maintained that there was no need for
him to complete the aftercare program because of his “strong perfor-
mance at the veteran’s court.” (Doc. 1 ¶ 16; see also Doc. 35, at 13 (“cor-
rected affidavit” affirming he did not complete the program.) The Com-
plaint and attached documents make clear he did not complete the pro-
gram. He further acknowledged, in an affidavit, that completion of that
program was a “term of [his] Deferred Prosecution Agreement.” (Doc.
                                   -2-
to his petition, and Judge Shakes’s order were racially motivated. (Doc.
1 ¶¶ 14, 16, 18, 22.)

       Mr. Gabriel does not allege any conduct by the remaining Defend-
ants. He simply asserts, on information and belief, that Gwen Prator is
Judge Shakes’s clerk; and David Guest, John Parcell, Becca Kinkin, and
Adam Baily are “employees” of the El Paso County District Attorney’s
Office and that they “violated the law by barring [Mr. Gabriel], a citizen
and veteran from sealing unwarranted records.” (Id. ¶¶ 6, 8–11, 25.) He
also states that “clearly, the Defendant El Paso District Court has failed
in its duty to train its employees.” (Id. ¶ 45.)

                        PROCEDURAL HISTORY

       On August 8, 2019, Mr. Gabriel filed this action seeking $5.4 mil-
lion in damages under 42 U.S.C. § 1983 for alleged violations of his First,
Fifth, Eighth, Ninth, and Fourteenth Amendment rights, as well as un-
der several state-law tort theories. He also requests injunctive relief.
The case was drawn to the undersigned, who referred it to Magistrate
Judge Tafoya for preliminary matters.

       On August 8, 2019, Mr. Gabriel also moved for the Court to ap-
point him pro bono counsel. (Doc. 4.) On September 10, Magistrate
Judge Tafoya granted Judge Shakes and the El Paso County Combined
Courts a forty-two-day extension to respond to the Complaint. (Docs. 13,
14, 15.) On September 11, without an order from the Court, Mr. Gabriel
renewed his motion for counsel. (Doc. 17.) On September 12, Defendants




24-1 ¶ 10.) He therefore agreed that expunction of his record would de-
pend upon him finishing the aftercare program.

                                    -3-
May, Guest, Percell,2 Kinkin, and Bailey moved to dismiss. (Doc. 20.) On
September 16, Magistrate Judge Tafoya denied the motion for counsel,
to which Mr. Gabriel objected. (Docs. 23, 24.) He also sought the recusal
of Magistrate Judge Tafoya. (Doc. 24.) On October 15, the Court over-
ruled the objection. (Doc. 29.)

      On October 17, 2019, after his response deadline had already
passed, Mr. Gabriel moved for a sixty-day extension of time to respond
to the motion to dismiss. (Doc. 30.) Magistrate Judge Tafoya granted the
motion in part, permitting Mr. Gabriel to respond by November 12. On
October 24, Defendants El Paso County Combined Courts, Gwen Prator,
and Judge Shakes moved to dismiss. (Doc. 34.)

      On November 1, Mr. Gabriel filed another objection, in which he
again sought the sixty days to respond to the motions to dismiss;3 again
requested counsel and a stay of the proceedings pending the appoint-
ment of counsel; and sought permission to amend the pleadings, appar-
ently to revise portions of his affidavit and the Complaint related to the
aftercare program. (See Doc. 35.) The same day, he filed a second motion
for the recusal of Magistrate Judge Tafoya. (Doc. 36.) More than ninety
days have passed since the first motion to dismiss was filed (and thirty
days after his ordered deadline), but Mr. Gabriel has not responded to
either motion to dismiss.




2       Although the Complaint identifies this individual as “John Par-
cell,” Defendants represent, on information and belief, that the correct
person is “John Percell.” (Doc. 20, at n.1.)
3      Though it is unclear, the Court construes the request as for ad-
ditional time to respond to both motions to dismiss.

                                   -4-
                        MOTIONS TO DISMISS

       Dismissal is appropriate if the Court lacks subject matter juris-
diction or the complaint fails to state a claim upon which relief may be
granted. Fed. R. Civ. P. 12(b)(1) and 12(b)(6). Under Rule 12(b)(6), at the
pleading stage, all allegations of material fact in support of the claims
must be accepted as true. Wilson, 715 F.3d at 850. To survive such a
motion, a complaint must contain sufficient factual matter to “state a
claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
570 (2007)). Rule 12(b)(1) motions generally take two forms: facial or
factual attacks. Relevant here, “a facial attack on the complaint’s alle-
gations as to subject matter jurisdiction questions the sufficiency of the
complaint. In reviewing a facial attack on the complaint, a district court
must accept the allegations in the complaint as true.” Holt v. United
States, 46 F.3d 1000, 1002–03 (10th Cir. 1995).

       Courts must also hold pro se litigants’ pleadings “to less stringent
standards than formal pleadings drafted by lawyers.” Haines v. Kerner,
404 U.S. 519, 520 (1972). Because Mr. Gabriel is pro se, the Court reads
the Complaint broadly for facts sufficient to state a valid claim. Hall v.
Bellmon, 935 F.2d 1106, 1110 & n.3 (10th Cir. 1991). If the Court “can
reasonably read the pleadings to state a valid claim on which the plain-
tiff could prevail, it should do so.” Id. This “broad reading of the plain-
tiff’s complaint,” however, “does not relieve the plaintiff of the burden of
alleging sufficient facts on which a recognized legal claim could be based.
. . . This is so because a pro se plaintiff requires no special legal training
to recount the facts surrounding [an] alleged injury.” Id.




                                    -5-
       Much has been made, in this case, about Mr. Gabriel’s failure to
complete the aftercare program, a precondition necessary to his entitle-
ment to record expunction. Mr. Gabriel does not dispute that completion
of that program was a material term of his plea agreement. And even
his “corrected affidavit,” submitted with what the Court broadly con-
strues as a motion to amend the Complaint, makes clear his continued
belief that he “did not need to enter and complete an aftercare program.”
(Doc. 35, at 3, 13.) Mr. Gabriel’s characterization of himself as a “strong
performer” does not permit him to ignore the record expunction precon-
ditions to which he agreed. This fact, evident from the Complaint and
motion to amend, is reason enough to dismiss this case for failure to
state viable claims.

       But more compellingly, the individual Defendants are entitled to
absolute immunity from suit. Judge Shakes, a state court judge alleged
to have been acting in that capacity, is immune from civil liability for
the performance of all actions taken in that role. Stump v. Sparkman,
435 U.S. 349, 362–64 (1978); see also Cleavinger v. Saxner, 474 U.S. 193,
199–200 (1985) (Judicial “immunity applies however erroneous the act
may have been, and however injurious in its consequences it may have
proved to the plaintiff.”) (citation omitted); Bradley v. Fisher, 80 U.S.
335, 336 (1871) (“Judges of courts of record of superior or general juris-
diction are not liable to civil actions for their judicial acts, even when
such acts are in excess of their jurisdiction, and are alleged to have been
done maliciously or corruptly.”). Ms. Prator, his clerk, is also immune.
Henriksen v. Bentley, 644 F.2d 852, 855 (10th Cir. 1981) (“Immunity
which derives from judicial immunity may extend to persons other than
a judge where performance of judicial acts or activity as an official aide
of the judge is involved.”).



                                   -6-
       Mr. May, a prosecutor and the only other Defendant in this case
alleged to have taken any specific action, is also “entitled to absolute
immunity against suits brought . . . for activities intimately associated
with the judicial process.” Gagan v. Norton, 35 F.3d 1473, 1475 (10th
Cir. 1994). This immunity extends to Defendants Guest, Percell, Kinkin,
and Bailey because the limited allegations concerning them can only be
understood as asserting that they were performing prosecutorial func-
tions. See Kalina v. Fletcher, 522 U.S. 118, 127 (1997) (In “determin-
ing immunity, we examine the nature of the function performed, not the
identity of the actor who performed it.” (citation omitted)); see also, e.g.,
Maqablh v. Heinz, No. 3:16-CV-289-JHM, 2017 WL 1347695, at *3 (W.D.
Ky. Apr. 10, 2017) (“The immunity afforded to prosecuting attorneys
also applies to members of the prosecutor’s staff for acts committed in
the course of their duties as staff of a prosecutor of the state.” (altera-
tions and citation omitted)).

       Finally, the El Paso County Combined Courts lack the legal ca-
pacity to be sued. See Myers v. Koopman, No. 09-CV-02802-REB-MEH,
2011 WL 650328, at *12 (D. Colo. Feb. 11, 2011) (citing Colo. Const. art.
VI, § 10; Colo. Rev. Stat. §§ 13-5-101; State Board of County Com’rs of
County of Adams v. Colorado Dept. of Public Health and Environ-
ment, 218 P.3d 336, 344–45 (Colo. 2009); Davidson v. Sandstrom, 83
P.3d 648, 656 (Colo. 2004); Board of Com’rs of Phillips County v. Churn-
ing, 35 P. 918, 918 (Colo. App. 1894)).

       Therefore, because Defendants cannot be sued for the conduct al-
leged in the Complaint, the motions to dismiss (Docs. 20, 34) are
GRANTED. Mr. Gabriel’s claims are DISMISSED with prejudice. His
objection (Doc. 35)—which seeks an additional sixty days to respond to
the motions to dismiss; requests pro bono legal counsel; and asks for
permission to amend the Complaint—is OVERRULED. More than

                                    -7-
ninety days have passed since the first motion to dismiss was filed, dur-
ing which time Mr. Gabriel did not avail himself of the extended re-
sponse deadline set by Magistrate Judge Tafoya, and he has not shown
good cause why the Court should permit this case to linger. Additionally,
neither pro bono counsel nor amendment will assist Mr. Gabriel in de-
feating absolute immunity. Finally, the second motion for Magistrate
Judge Tafoya to recuse herself (Doc. 36) is DENIED as moot.




DATED: December 17, 2019.               BY THE COURT:



                                        _______________________
                                        Daniel D. Domenico
                                        United States District Judge




                                  -8-
